SHAW, Justice.
We have for review a decision1 of the district court that cited as controlling authority State v. Ellis, 22 Fla. L. Weekly D1298, - So.2d -, 1997 WL 268503 (Fla. 1st DCA May 22, 1997), which was then pending on review in this Court. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981).
Sims was charged with perjury for allegedly lying in a deposition concerning her role in an armed robbery. The trial court found the perjury statute, section 837.011(3), Florida Statutes (1995), unconstitutional, reasoning that the statute removes an element of the offense, i.e., materiality, from the jury’s consideration. The district court denied certio-rari based on Ellis. We have since quashed Ellis. See State v. Ellis, — So.2d -, 1998 WL 716702, No. 90,729 (Fla. Oct.15, 1998).
We quash the decision under review.
It is so ordered.
*214HARDING, C.J., and OVERTON, KOGAN, WELLS, ANSTEAD and PARIENTE, JJ., concur.

. State v. Sims, No. 97-2193 (Fla. 1st DCA June 23, 1997).